Lumpkin, J.
1. A deed executed by one as executor of a deceased testator is not admissible in evidence as conveying title, without proving the appointment of the grantor as such executor. ,
2. In order to authorize the issuance and execution of a warrant to dispossess one as a tenant holding over and beyond his term, the relation of landlord and tenant must have existed, and the tenant must have held in subordination to the alleged landlord, or at least to one under whom the latter acquired title, if possession was obtained by the tenant as such under a predecessor in title of the landlord. In the present case *71there was no evidence showing such relation, and there was no error in granting a nonsuit.
January 18, 1915.
Eviction. Before Judge Brand. Banks superior court. September 18, 1913. -
Thomas J. Shackelford, for plaintiff.
W. 4. Charters and IT. H. Perry, for defendant.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.